Title: From George Washington to John Witherspoon, 10 March 1784
From: Washington, George
To: Witherspoon, John

 

Revd Sir,
Mount Vernon 10th March 1784

The recourse which I have had to my papers since I returned home, reminds me of a question which you asked me in Philadelphia, respecting my Lands to the westward of the Allighaney mountains; to which I was unprepared, at that time to give a decided answer, either as to the quantity I had to let, or the terms upon which I would Lease them.
Upon examination, I find that I have Patents under the signature of Lord Dunmore, (while he administered the Govermt of this State) for about 30,000 acres; & Surveys for about 10,000 more; Patents for which were suspended by the disputes with Gt Britain, which soon follow’d the return of the warrts to the Land office.
Ten thousand acres of the above thirty lie upon the Ohio—the rest on the Great Kanhawa; a river nearly as large, & quite as easy in its navigation as the former—The whole of it is rich bottom land, beautifully situated on these rivers & abounding plentiously in Fish, wild fowl, and Game of all kinds.
The uppermost tract upon the Ohio (which I incline to lease) contains 2314 Acres, & begins about four miles below the mouth of the Little Kanhawa (there are two rivers bearing that name, the uppermost of which is about 180 miles below Fort Pitt by water) & has a front on the water of more than five miles. The next is 18 miles lower down, & contains 2448 acres; with a front on the river, & a large creek which empty’s into it, of four miles & upwards. Three miles below this again (on the same river) & just above what is called the Big Bend in Evans’s map, is a third tract of 4395, acres, with a river front of more than five miles.
Then going to the Great Kanhawa distant about twelve miles by land, but thirty odd to follow the meanders of the two rivers, and beginning within three miles of the mouth, I hold Lands on the right & left of the river, & bounded thereby, forty eight & an half miles; all of which (being on the margin of the river, & extending not more than from half a mile to a Mile back) is, as has been observed before, rich low grounds.
From this description of my Lands, with the aid of Evans’s or Hutchins’s map of that Country, a good general knowledge of

their situation may be obtained by those who incline to become adventurers in the settlement of them; but it may not be improper to observe further, that they were surveyed under the royal Proclamation of 1763 (granting to each commisioned & non-commissioned officer, according to his rank, & to the private Soldier, certain quantities)—and under a yet older proclamation from Mr Dinwiddie, then Lieutt Governor of the Colony; issued by the advice of his Council to encourage & benefit the military adventurers of the year 1754, while the Land office was shut against all other applicants: It is not reasonable to suppose therefore, that those who had the first choice; had five years allowed them to make it; and a large District to survey in; were inattentive either to the quality of the Soil, or the advantages of situation.
But supposing no pre-eminence in quality, the title to these Lands is indisputable; & by laying on the South East side of the ohio, are not subject to the claims of the Indians—consequently will be free from their disturbances; & from the disputes, which the settlers on the No. West side (when the Indians shall permit any), & even on the same side, lower down, will be involved in with one another; for it should seem, that there is already location upon location, & scarce any thing else talked of but land-jobbing & monopolies, before Congress have even settled the terms upon which the ceded Lands are to be obtained.
Having given this account of the Land, I am brought to another point which is more puzzling to me than description.
I have been long endeavouring to hit upon some mode, by which the Grantor & Grantees of these Lands, might be mutually considered, & equally satisfied; but find it no easy matter; as it is to be presumed that all adventurers, especially emigrants from foreign Countries, would not only chuse, but expect Leases for a long term. In this case, it is difficult in an infant Country, where lands rise progressively, & I might add rapidly in value, to fix upon a rent which will not in the first instance, startle the Tenant by its magnitude, or injure the Land-lord in the course of a few years by the inadequacy of it. What course then is to be taken?
To advance the rent periodically, in proportion to the supposed increasing value of the Land, is very speculative—And to leave it to the parties or their representatives—or to persons to

be chosen by them, at like stated periods to determine the increase of it, would not only be vague & uncertain, but more than probable open a door for many disputes, & prove very unsatisfactory to both sides. Yet, difficult as the case is, private & public considerations urging me thereto, I have come to a resolution which I am going to promulge in the Gazettes of this Country, by inserting an advertisement, of which the enclosed is a copy —leaving it optional in the Grantees to make choice of either.
Whether the terms there promulged, are sufficiently encouraging to the people of this Country, & inviting to strangers; or whether the latter might think so in the first instance, & change sentiments afterwards, upon seeing a wide, a wild & an extensive country before them, in which they may for ought I know, obtain good—tho’ not so valuable & pleasant spots, upon easier terms; is not with me to decide—experiment alone can determine it—But it is for me to declare, that I can not think of separating forever, from Lands which are beautifully situated upon fine navigable rivers; rich in quality & abundantly blessed with many natural advantages—upon less beneficial terms to myself.
The Leases for short tenures, if these should be preferred to either of the other two, could be attended with no great injury to me, because the improvements which (according to the conditions of them) are to be made thereon, will enable me, if I am not too sanguine in my expectation, to rent them thereafter upon more lucrative terms than I dare ask for either of the other two at present.
It has been my intention in every thing I have said, & will be so in every thing I shall say on this subject, to be perfectly candid; for my feelings would be as much hurt, if I shou’d deceive others by a too favourable description, as theirs would be who might suffer by the deception.
I will only add, that it would give me pleasure to see these Lands seated by particular Societies, or religeous Sectaries with their Pastors—It would be a mean of connecting friends in a small circle, & making life, in a new & rising Empire (to the Inhabitants of which, & their habits new comers would be strangers) pass much more agreeably, than in a mixed, or dispersed situation.
If a plan of this sort should be relished, it would be highly

expedient for an agent, in behalf of such Societies, to come out immediately to view the Lands & close a bargain; for nothing is more probable, than that each of the Tracts here enumerated may, if the matter is delayed, have settlers upon it; an intermixture with whom might not be agreeable.
The number of Families which these tracts agregately, or each one separately would accommodate, depends more upon the views of the occupiers, than on any other circumstance. The soil is capable of the greatest production, (such as Europeans have little idea of): for mere support then, the smallest quantity would suffice; which I mention in this place, because a plan for the settlement of them (under the information here given of the quantity, quality & situation) can be as well digested in Europe, as on the Land itself—so far as it respects support only; & is to be prefered to a waste of time in ascertaining on the spot, the number it would receive, & what each man shall have, before the association is formed.
I will make no apology, my good Sir, for the length of this Letter; presuming from your enquiries, when I had the pleasure of seeing you last in Philadelphia, that you would not be displeased at the information I now give you, & might have a wish to communicate it to others—My best wishes attend you; with sentiments of great esteem & respect I am revd Sir Your most obt & very humble Servant

G: Washington

